Pfeifer, J.,
dissenting. In the business of practicing law, reputation is a successful attorney’s greatest asset. To leave something of such value open to the prey of the malicious makes little sense.
Access to Ohio’s courts is guaranteed to all Ohioans. “ * * * [Ejvery person, for an injury done him in his land, goods, person or reputation, shall have remedy by due course of law * * (Emphasis added.) Section 16, Article I, Ohio Constitution. The Constitution does not exclude attorneys from this guarantee. By establishing an absolute privilege for those who report attorneys to bar associations, we relegate lawyers to second-class citizenship — permitted to protect the reputation of others, but not their own.
The majority overestimates the added deterrent effect that the absolute privilege will have on lawyers who are inclined to file retaliatory lawsuits against those who report them to the bar associations. Under current provisions of the law, attorneys are unlikely to engage in malicious, retaliatory conduct because of the ramifications of Civ.R. 11. An attorney filing a groundless suit may also be subject to disciplinary action: “ * * * [A] lawyer shall not * * * [f]ile a suit, assert a position, conduct a defense * * * when he knows or when it is obvious that such action would serve merely to harass or maliciously injure another.” DR 7-102(A)(1).
Extension of absolute immunity amounts to an unneeded, unconstitutional shield which obstructs the ability of an innocent, conscientious attorney to protect his or her reputation.
Douglas, J., concurs in the foregoing dissenting opinion.